

Exhibit 10.41
 
Summary of Loan Agreement by and between Shenzhen BAK Battery Co., Ltd. and
Shenzhen Eastern Branch, Agricultural Bank of China dated July 2, 2007.
 
Summary of the main articles
 
·
Contract number: NO.81101200700001183

   

·
Loan Principal: RMB100 million;

   

·
Loan term: twelve months starting from the date loan is actually provided to the
Company.

   

·
Floating interest rate: annually 6.57%, subject to the changing of the benchmark
rate of People’s Bank of China.

   

 
·
Penalty interest rate for delayed repayment: 5.022% plus 50% *5.022%;

     

 
·
Penalty interest rate for embezzlement of loan proceeds: 5.022% * 2;

     

·
Purpose of the loan is to provide working capital for the Company;

   

·
Advanced repayment of loan needs to be approved by the Lender;

   

·
Breach of contract penalties: suspension of loan un-provided, demand prepayment
of loan principal and interest before maturity; imposition of punitive interest;
compensation for the Lender’s expenses incurred due to the Company’s breach of
contract such as lawyer’s fee, travel cost in case of litigation, etc.



Summary of the articles omitted
 
·
Types of the loan

   

·
Clearing of the loan interest

   

·
Condition precedent to the drawing of the loan

   

·
Rights and obligations of the borrower

   

·
Rights and obligations of the lender

   

·
Guarantee of the loan

   

·
Dispute settlement

   

·
Miscellaneous

   

·
Validity

   

·
Notes




--------------------------------------------------------------------------------


 